DETAILED ACTION

Status of the Claims
The following is a Notice of Allowance in response to the remarks and amendments filed 14 May 2021.
Claims 1, 3, 4, 14, and 20 have been amended.
Claims 1-20 are pending and allowable as set forth below.  
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 April 2021 has been entered.

Review of PTAB Decision
Examiner's § 103 rejections of claims 1-11 and 14-20 – Reversed.  The Patent Trial and Appeal Board was persuaded that the Examiner erred in asserting that the references do not disclose the “summing the scores” aspects of the claims as recited in independent claims 1, 14, and 20. App. Br. 5-8. 
Examiner's § 103 rejections of claims 12-13 – Reversed.  The Patent Trial and Appeal Board found that Chevalier did not remedy the deficiencies of the Novack and Obernikhin references. App. Br. 7. 
The Patent Trial and Appeal Board entered a New Grounds of Rejection under §101.  The Patent Trial and Appeal Board entered a new grounds of rejection as the claims are directed towards a patent ineligible concept, is not integrated into a practical application and does not amount to significantly more.  App. Br. 9-17.


Reasons for Allowance
Currently claims1-20 are in condition for allowance. The following is an Examiner’s statement of reasons for allowance: 
In light of Applicants’ amendments and remarks, the claims are eligible.  The claims as a whole integrate the recited abstract idea into a practical application (Prong 2).  Specifically, the additional elements recite a specific manner of incorporate the use of training a machine learning model in order to encode an applicant quality score, which is used to generate a probability that the job posting will be filled, which provides a specific improvement over prior systems, resulting in an improved human resources/hiring system. Thus, the claim is eligible because it is integrated into a practical application.
The closest prior art of record (Novack (US PG Pub. 2009/0299993) further in view of Obernikhin et al. (US PG Pub. 2014/0317079) and Chevalier (US PG Pub. 2015/0127565)) where Novack teaches a process calculates a score as weighted averages, i.e., an average of the selected quantitative assessments each scaled by the respective weightings assigned by the employer 117.  The scores assigned to a candidate returned by the search correspond to the likelihood of the candidate 118 to match the career role or employment position offered and defined by the employer 117, (Novack ¶70).  Obernikhin teaches a search query can also calculate a degree of correspondence (e.g., as a weight coefficient, based on the number of matches of key criteria).  Also, the system can rank search results according to the probability of a candidate responding to a job offer by the recruiter, (Obernikhin ¶56).  Chevalier teaches the ability to provide a career path as a series of branching decision trees, (Chevalier ¶169, ¶173, and ¶302-¶303).    
The instant claims 1, 14, and 20 recite, in part, a combination of elements: 
“A computer system, comprising: a processor; a storage device; a candidate predictor engine; and a memory device holding an instruction set executable on the processor to cause the computer system to perform operations comprising: 
training a machine learning model to encode an applicant quality (AQ) score for a job/applicant pair based on input features comprising job features associated with the job of the job/applicant pair, and member profile features associated with a member profile of the applicant of the job/applicant pair; 
encoding, by the candidate predictor engine using the trained model, data representing an applicant quality (AQ) score for each job/applicant pair for a plurality of applicants to a job posting; 
storing, on the storage device, the encoded data representing the AQ scores for each job/applicant pair for the plurality of applicants to the job posting; 
assigning member-level weights to each of the plurality of applicants; 
calculating, by the candidate predictor engine, weighted AQ scores for each of the job/applicant pairs, the weighted AQ scores being products of respective AQ scores retrieved from the storage device and member-level weights; 
summing the weighted AQ scores to derive a total weighted score for the job posting; 
generating, by the candidate predictor engine, a job-level probability of confirmed hire (pCH) based on the total weighted score, the job-level pCH indicating a likelihood of the job posting being filled by an applicant; and 
transmitting the job-level pCH to a client device for display”
It is clear from the disclosures Novack, Obernikhin, and Chevalier that the prior art does not consider the possibility of the combination of elements above, specifically the training a machine learning model in order to encode an applicant quality score, which is used to generate a probability that the job posting will be filled, as commonly included in each independent claims 1, 14, and 20.
Upon a non-patent literature search, Yuan-Hui Tsai, Chieh-Peng Lin, Ya-Chu Hsu, Chu-Mei Liu, Pi-Hsia Yen, "Predicting job offer acceptance of professionals in Taiwan: The case of the technology industry, Technological Forecasting and Social Change," Volume 108, 2016, Pages 95-101, ISSN 0040-1625 (Year: 2016) notes the importance of being able to predict a job offer acceptance (i.e. fill the position).  Yuan-Hui et al. discusses this aspect in pages 98-99 and corresponding figures, however the Examiner was unable to find any other non-patent literature which would teach, suggest, or otherwise render obvious, even in combination with the Novack, Obernikhin, and Chevalier references, the aforementioned claim limitations.  
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure:
Bheemavarapu et al. (US PG Pub. 2018/0268373) System and method for determining key professional skills and personality traits for a job.
Tang et al. (US PG Pub. 2017/0004455) Nonlinear featurization of decision trees for linear regression modeling.
Pendyala et al. (US PG Pub. 2013/0246294) Method and system for assessing the candidacy of an applicant.
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629